DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson (US 20080287944 A1). 
Regarding claim 15, Pearson teaches a system (Fig. 28; controller 338) for ablating a tissue mass (Para. [0004] discusses the invention as being an impedance controlled tissue ablation apparatus and method), the system comprising: an introducer (Fig. 1; introducer 12); an impedance modulation element (Fig. 28; control system 329); a signal generator configured to deliver a radio-frequency signal through the impedance modulation element to the introducer to create a lesion on the tissue mass (Fig. 1; energy delivery member 20); and processing circuitry (Fig. 3A; switching device 29) configured to: modulate an impedance of the impedance modulation element; determine an overall impedance of the impedance modulation element and tissue mass (Para. [0076] discusses the ability to monitor and utilize the total impedance across the full electrical circuit); control an amplitude of the radio-frequency signal based on the determined overall impedance; control a size of the lesion based on the amplitude of the radio-frequency signal (Para. [0167] discusses utilizing controller 338 to monitor, 
Regarding claim 16, Pearson teaches the system of claim 15, further comprising an input device configured to receive a user input, wherein the processor is configured to modulate the impedance of the impedance modulation element by modulating the impedance of the impedance modulation element based on a defined size of the lesion, and wherein the processor is further configured to determine the defined size of the lesion based on the user input.  (Para. [0008] discusses using an impedance device to monitor and control the delivery of ablative energy based off of the size of a developing ablation volume, Para. [0109] discusses inputting threshold values and/or signals into an impedance motoring device and controlling the delivery of energy from this information)
Regarding claim 19, Pearson teaches the system of claim 15, further comprising a probe for sensing the overall impedance of the impedance modulation element and tissue mass. (Para. [0076] discusses a variety of sensors being couplable to resilient member 18, and the ability to monitor and utilize the total impedance across the full electrical circuit)
Regarding claims 1-3, the recited methods are considered inherent in the ordinary use of the device as described in claims 15, 16, and 19 as rejected under Pearson. 
Regarding claim 4, Pearson teaches the method of claim 3, wherein the user input indicates the defined size of the lesion and a size of the introducer, and wherein the method further comprises determining a target amplitude of the radio- frequency signal based on the defined size of the lesion (Para. [0008] discusses the controlling of delivery of ablative energy based on the size of the developing ablation volume), the size of the introducer (Para. [0147] discusses the system as controlling the optimal impedance, which is accomplished based on the input measurements of electrodes, the distal most portion of the introducer device), and the determined overall impedance (Para. [0108] discusses impedance levels being used for feedback signaling to the power source to stop or adjust the ablative energy delivered).
Regarding claim 5, Pearson teaches the method of claim 3, further comprising: determining that the defined size of the lesion is not within an acceptable range of sizes; and outputting a suggested size of the lesion to the user in response to determining that the defined size of the lesion is not within the acceptable range of 
Regarding claim 8, Pearson teaches the method of claim 2, further comprising determining a power profile for ablating the tissue mass based on the defined size of the lesion, wherein modulating the impedance of the impedance modulation element is based on the power profile.  (Para. [0103] discusses specific tissue types or conditions having specific bioelectric property measurement, profiles which allow for faster and more accurate information based on size and power requirements. Para. [0056] discusses the power being controlled by the feedback control system, and Para. [0137] directly discusses the modulation of impedance in response to the RF power supply)
Regarding claim 9, Pearson teaches the method of claim 1, further comprising: receiving a user input for selecting a size of the introducer (Para. [0147]- [0150] discusses the system as controlling the optimal impedance, which is accomplished based on the input measurements of electrodes, the distal most portion of the introducer device); and modulating the impedance of the impedance modulation element based on the user input.  (Para. [0160] discusses the feedback control system monitoring received input information and regulating the impedance, Para. [0109] also discusses the inputting of threshold values and signals which can be stored in logic resources coupled to the impedance monitoring device)
Regarding claim 10, Pearson teaches the method of claim 1, further comprising: receiving a user input for selecting a location of the tissue mass; and modulating the impedance of the impedance modulation element based on the user input.  (Para. [0008] discusses the control of delivery of ablative energy based on size and location, and Para. [0137] directly discusses the modulation of impedance in response to the RF power supply)
Regarding claim 11,
Regarding claim 13, Pearson teaches the method of claim 1, further comprising: receiving a user input for selecting a target amplitude; and modulating the impedance of the impedance modulation element based on the target amplitude.  (Para. [0113]- [0114] discusses user controlled handpiece 24 which can be coupled to power source 20, Para. [0167] discusses utilizing controller 338 to monitor, modulate and governs the power levels of the RF energy through the power source, Para. [0063] discusses the average power being utilized for the RF ablative power, and therefore the power levels are directly related to the amplitude of the wave, and Para. [0137] directly discusses the modulation of impedance in response to the RF power supply)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 20080287944 A1) in view of Guirguis (US 20170049501 A1). 
Regarding claim 17, Pearson teaches the system of claim 15, Pearson further teaches (Para. [0008]) monitoring the size of the ablation volume, and optionally to determine the clinical endpoint based off of this size. (Para. [0177]) discusses the known problem in the art of the system impedance rising greatly and the resulting RF power treatment levels dropping below the threshold as a result of this.
However Pearson fails to teach claim 2 further comprising: determining that the defined size of the lesion is less than a threshold; and connecting a resistance of the impedance modulation element in parallel with the tissue mass in response to determining that the defined size of the lesion is less than the threshold.  
Guirguis teaches an electrosurgical device including a hand piece, an electrode tip configured to deliver an RF signal and a controller configured to activate and adjust the RF signal of the electrode tip within a range of settings. Guirguis further teaches an impedance modulation element (Fig. 5; transmission element 120 configured 10 and the resistance is reduced by placing additions in parallel with the resistors on the drive lines (Para. [0066]- [0067]) element in parallel with the tissue mass in response to determining that the defined size of the lesion is less than the threshold) It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Guirguis into the device of Pearson as providing a solution to a readily known problem in the art, which creates a more accurate device.
Regarding claim 18, Guirguis further teaches the system of claim 15, wherein the impedance modulation element comprises a rheostat or a potentiometer.  (Para. [0061])
Regarding claim 6, the recited methods are considered inherent in the ordinary use of the device as described in claim 17 as rejected under Pearson in view of Guirguis. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 20080287944 A1) in view of Klimotvich (US 20080183169 A1). 
Regarding claim 7, Pearson teaches the method of claim 1, further comprising (Para. [0008]) a switching device utilized for a variety of conductive pathways (Para. [0074]) with a variety of currents or power levels. 
However Pearson fails to teach the switching device used for switching between: a first configuration where the impedance modulation element is connected in parallel with the tissue; and a second configuration where the impedance modulation element is connected in series with the tissue.  
Klimovitch teaches an invention for controlling power distribution in an ablation control apparatus utilizing a power switching apparatus. Klimovitch further teaches (Para. [0040]) the ablation device controlled by a controller which may be connected in series or parallel. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Klimovitch into the device of Pearson as being functional equivalents known in the art. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 20080287944 A1) in view of Thiel (US 20170112571 A1). 
Regarding claim 12, Pearson teaches the method of claim 10, further comprising the introducer having various embodiments comprising the desired procedure and location of tissue (Para. [0075]- [0073]) 
However Pearson fails to teach the system outputting one or more possible probe and introducer sizes to the user based on the location of the tissue mass. 
Thiel teaches a wide variety of devices, systems, and methods for delivering energy to tissue for medical procedures. Thiel further teaches (Para. [0088]) an algorithm in which information such as tissue, region, type, shape and size, may be automatically detected and the system may recommend the type, number and location of ablation probes to effectively treat the region. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Thiel into Pearson as assisting the user to provide a more accurate and efficient procedure. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 20080287944 A1) in view of Wham (US 20150196349 A1). 
Regarding claim 14, Pearson teaches the method as substantially claimed in claim 13. 
However Pearson fails to teach the method wherein decreasing the impedance of the impedance-modulation system comprises creating a surge in the amplitude of the radio-frequency signal.  
Wham teaches an electrosurgical system including an electrosurgical generator and a plurality of sensors. Wham further teaches a cable connected to the electrosurgical generator used to deliver energy to tissue being treated. Every cable has an impedance which can change the amount of energy delivered to the tissue. For low load impedance, the resistance of the cable reduces the amount of voltage delivered to the tissue proportional to the current, that is, as the current increases, the voltage drop across the cable will also increase. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wham into Pearson as Wham teaches the beneficial use of their electrosurgical system and methods for increasing the accuracy of measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794